The appellant moved for a rehearing, and the following opinion was filed December 10, 1897:
NewmaN, J.
The motion for a rehearing is based upon criticism of the opinion which holds that part of the charge of the trial court which attempted to define the term proximate cause not erroneous. The precise question made is whether it was erroneous, on the facts of the case, for the court to say: “ The proximate cause is the nearest cause,” or, as the argument on the motion puts it, the di/rect cause. It is undeniably true, on the facts of the case, that the nearest cause, in the order of causation, to the accident, was both the direct and thq proximate cause of the accident. So the jury could not well be misled by the definition which the court gave, although, clearly, it was defective as a comprehensive definition of the term “ proximate cause.” But it is no part of the office of instructions to give comprehensive definitions of legal terms, nor to state mere abstract propositions of law. It is, rather, to state clearly so much of the-law of the subject as is applicable to the facts of the particular case. On this theory of the office of instructions, the *585instructions criticised cannot be denounced as erroneous. So far as they went, they were not erroneous. The real criticism to which they are liable'is, perhaps, that they did not go so far as was desirable. But the facts of the case were simple, and easily understood. It required no profound or extensive exposition of the law of proximate cause to enable the jury to determine whether the evident cause of the accident ivas the proximate cause. Certainly, if the defepdant desired further or more definite instructions, she should have asked for them. There was no misdirection.
By the Court. —The motion for a rehearing is denied.